DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Status of Claims
Claims 1, 3, 6, 7, 9, 11, 18 and 19 have been amended.  Claims 1-3, 6-9, 11-19 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn.  The Examiner’s response to Applicant’s arguments is incorporated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-9, 11-19 are provisionally rejected on the ground of nonstatutory ,double patenting as being unpatentable over the claims of copending Application No. 16/087,395 (reference application), for reasons set forth in the previous Office Action.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant notes that no claims are currently allowed in either application and requests to hold the rejection in abeyance until claims are allowed in one application or the other, at which time Applicant will file a terminal disclaimer if warranted.
Applicant’s arguments have been fully considered. The rejection is maintained at this time as a terminal disclaimer has not been received.

Claims 1-3, 6-9, 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (Bioconjugate Chem., 2012, 23, 688−697) in view of Tykvart et al. (Bioorg. And Med. Chem., 2014, 22(15), p. 4099-4108), in further view of Babich et al.  (US 2013/0034494, Babich I) and Babich (US 2016/0067361, Babich II), for reasons set forth in the previous Office Action.

Response to arguments
Applicant argues that Eder teaches that, compared to the DOTA chelator, the chelator N,N'-bis [2-hydroxy-5-(carboxyethyl)benzyl] ethylenediamine-N,N'-diacetic acid (HBED-CC) showed reduced unspecific binding and considerable higher specific internalization in LNCaP cells, exhibited higher specificity for PSMA expressing tumor cells resulting in improved in vivo properties, and showed fast blood and organ clearances, low liver accumulation, and high specific uptake in PSMA expressing organs and tumor. Applicant asserts that one of ordinary skill would have been motivated to use an HBED-CC chelator instead of DOTA chelator in PSMA imaging and radiotherapeutic agents.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the arguments are not commensurate in scope with the independent claims.  For example, claim 1 recites any chelator.  With regard to claims 3, 6 and 18, for example, it is respectfully submitted that compound 8 In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).  In the instant case, it is considered that a DOTA-based PSMA targeting conjugate was useful for the intended purpose of binding PSMA+ cells.
Applicant further argues that the presently claimed compounds differ from those disclosed in Tykvart in several non-obvious ways.  First, Tykvart on page 4357, second column, first full paragraph, clearly articulates that a goal of the study was to increase the potency of PSMA inhibitors by increasing the linker’s rigidity. To this end, to decrease the mobility of the linker, Tykvart designed a rigid arm formed by joining pyridine, piperazine, and benzene rings. See Tykvart, page 4357, second column, Applicant contends that one of ordinary skill in the art would be motivated by Tykvart to modify the PSMA-imaging agents of Eder with a structurally rigid linker. 

Tykvart states that the aim of this study, preparation of a more potent inhibitor that could utilize the arginine patch of GCPII and also enable functional connection of GCPII to a biotin-binding molecule, was successful. The final inhibitor 22b possesses 7-fold greater inhibitory potency than the starting inhibitor 5 (page 5107).
Compound 22:

    PNG
    media_image1.png
    140
    258
    media_image1.png
    Greyscale

Compound 5:

    PNG
    media_image2.png
    174
    225
    media_image2.png
    Greyscale

	Accordingly, it is respectfully submitted that upon study of a the rational design of urea-based glutamate carboxypeptidase II (GCPII) inhibitors, Tykvart provides 
Applicant argues that one of ordinary skill in the art would be motivated by Tykvart to modify the PSMA-imaging agents of Eder to include an elongated linker.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  The instant claims recite “comprising” language with regard to the linker which could include additional atoms/length.
Applicant argues that enhanced cell uptake, internalization, PSMA(+) cell binding, and PSMA(-+) PC3 PIP tumor uptake, compound L1 of Banerjee exhibits an increased tumor-to-kidney ratio. See, for example, Fig. 6c of Banerjee. Applicant respectfully submits that this unexpected, superior result is neither taught nor suggested by Eder, in view of Tykvart, in further view of Babich.  Applicant notes that according to MPEP §2145, “[r]ebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties.”  
Applicant’s arguments have been fully considered, but are not found to be persuasive.  See MPEP 716C.  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

Claims 1, 2, 7, 8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (J. Nucl. Med., 2015, 56(4), p. 4099-4108) in view of Tykvart et al. (Bioorg. And Med. Chem., 2014, 22(15), p. 4099-4108), in further view of Babich et al. (US 2013/0034494).
Banerjee teaches that 86Y-6 is a promising candidate for quantitative PET imaging of PSMA-expressing tumors. Dosimetry calculations indicate promise for future 90Y or other radiometals that could use a similar chelator/scaffold combination for radiopharmaceutical therapy based on the structure of 6.

    PNG
    media_image3.png
    332
    1049
    media_image3.png
    Greyscale

The compound is within the scope of the instant claims such that Z is COOH, m is 4, L comprises C6 alkyl linker, W is –N-C(=O), and the remainder of the compound is a chelator.  Or alternatively, if n is 2, one W is N-C(=S), one L 2 C4 alkyl, one W is NH(C=O) and the other L is C6 alkyl.
Banerjee teaches a hydrogen on the nitrogen substituent according to position R of the instant claims, rather than a halogenated aromatic substituent, and does not teach 177Lu as radionuclide.
Tykvart teaches the rational design of urea-based glutamate carboxypeptidase II (GCPII) inhibitors as versatile tools for specific drug targeting and delivery.  Prostate carcinoma (PCa) is the most commonly diagnosed cancer and the second leading cause of cancer death among men in the USA; the number of diagnoses and deaths exceeded 240,000 and 28,000, respectively, in 2012.  Identification of a molecule that would enable early diagnosis and reliable detection of PCa metastases, as well as function as a possible target for specific therapy, is crucial for effective treatment of this cancer. Evidence suggests that glutamate carboxypeptidase II (GCPII), also known as prostate specific membrane antigen (PSMA), is a promising candidate for this purpose.  Antibodies, small-molecule inhibitors, and aptamers have been studied as tools for specific targeting of GCPII. 

We chose the inhibitors with the two most favorable aromatic moiety linkers and modified them by adding a bromine moiety in the para position of the aromatic ring (see Fig. 4A). Both inhibitors showed superior inhibition potency compared to their non-halogenated counterparts in both acetylated and PEGylated forms. 4-bromobenzyl modification with branched attachment of PEG12-biotin moieties at the e-amino group 
The effect of halogen substitution at the para position of the aromatic ring on the linker was studied (page 4103).

    PNG
    media_image4.png
    289
    253
    media_image4.png
    Greyscale

Even though the results from crystallographic studies showed quite different binding modes for 20(Br)a compared to 22a, 22b, and 28b, we also observed a positive effect of bromine addition to the aromatic ring for the latter compounds, suggesting that the effect of this substitution is generally applicable. Bromine substitutions could therefore be utilized in future design of GCPII inhibitors with similar scaffolds (page 4105).
The aim of this study, preparation of a more potent inhibitor that could utilize the arginine patch of GCPII and also enable functional connection of GCPII to a biotin-binding molecule, was successful. The final inhibitor 22b possesses 7-fold greater 
Babich teaches compounds of Formula I or II as potent inhibitors of PSMA activity.  Pharmaceutical compositions of a complex of a radionuclide and a Formula I compound or a Formula II compound and methods of using the radionuclide complex of a Formula I compound or a Formula II compound for treating or diagnosis of a disease or a condition associated with PSMA activity (abstract).  Metal complexes of any of the compounds of Formula II may also be provided. Specifically provided are radionuclide complexes of Formula II compounds. Illustrative radionuclides are moieties selected from the group consisting of 111In, 90Y, 68Ga, 64Cu, 153Gd, 155Gd, 157Gd, Fe and 177Lu. (paragraph 0017).
Babich II teaches that PSMA is an emerging target for imaging and radionuclide therapy of metastasized PCa. Radionuclide therapy compounds such as, but not limited to, MIP-1095, MIP-1404 and MIP-1558, are currently among the most promising PSMA-ligands. The promise is attributed to: (a) fast tumor targeting, (b) fast clearance from untargeted organs, and (c) sufficient residency times in tumor tissue due to ligand-99mTc or in therapeutic intention with 186Re or 188Re. Technetium and rhenium are chemically related and share structural as well as reactive similarities. 99mTc is available from approved generator systems and can be imaged with the numerous already installed Anger cameras (i.e., gamma camera or scintillation camera).  186Re (half-life 3.7 days, max. energy of beta-emission 1.07 MeV, 11% co-emission of 137 keV gammas for imaging) presents an attractive "matched pair" for therapy. 188Re (half-life 17 h, max. energy of beta-emission 2.12 MeV, 15% co-emission of 155 keV gammas for imaging) can be obtained from a 188W/188Re generator system (Oak Ridge National Laboratory) which was FDA approved and would be suitable for clinical application. MIP-1558 is clinically interesting because its DOTA (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid) chelate can be labeled with the generator product 68Ga for PET-imaging or 111In for pre-therapeutic dosimetry studies. Numerous beta and alpha particle emitters--e.g. 90Y, 177Lu, 213Bi, 225Ac--are promising "matched pairs" for therapy. MIP-1095 can be tagged with different isotopes of iodine. Labeled with 125I (half-life 60 days, gamma emission 27-35 keV), MIP-1095 presents the best characteristics for small animal imaging, and, therefore, it was chosen for the main experiment (paragraph 0091).
A therapeutic radionuclide regimen for treating cancerous tissue in a subject is provided. In some embodiments, the regimen includes administering a compound comprising a radionuclide, etc.  Illustrative radionuclides include, but are not limited to 213Bi, 225Ac, etc. (paragraph 0062-65).

It would have been further obvious to one of ordinary skill in the art at the time of the invention to substitute, use a radionulide for imaging prostate cancer, for a therapeutic radionuclide, such as 252Ac or 213Bi, in order to provide therapeutic treatment of prostate cancer when the teachings of Eder and Tykvart are taken in view of Babich I and II.  Each of Banerjee, Tykvart and Babich I and II are directed to targeting PSMA using structurally similar urea-based targeting ligands. One would have been motivated to do so, with a reasonable expectation of success, in order to provide therapy in addition to imaging.  Babich teaches that compounds according Formula I or Formula II may contain one or more radionuclides which are suitable for use as radio-imaging agents or as therapeutics for the treatment of rapidly proliferating cells, for example, PSMA expressing prostate cancer cells.  One would have been motivated to provide 225Ac or 213Bi for use in therapy with a reasonable expectation of success because Babich II teaches the radioiostopes to be matched pairs for 68Ga (e.g. imaging) in DOTA chelates.

Conclusion
No claims are allowed at this time.
The following reference is made of record as being relevant to the instant invention: US 2018/0273441.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618